Citation Nr: 1417033	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a blood disorder/residuals of syphilis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

This matter was previously before the Board in October 2010, at which time it was remanded to the RO for additional development.  The RO has complied with the remand directives. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Syphilis has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection syphilis have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2007 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision of service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with an adequate VA examination in November 2010 and an addendum in February 2012.  

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Merits of the claim

The Veteran contends that he currently experiences residuals of syphilis for which he was treated during active service.  The Board acknowledges that the Veteran was treated for syphilis during service, but as the Veteran does not have a diagnosis of a disease or disability during the pendency of his claim, the Veteran's claim is denied.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that he contracted and was treated for syphilis during service.  His June 1975 service discharge examination showed a normal clinical evaluation of all the Veteran's systems.  

Post service treatment records show no evidence of a current blood disease or disorder, including no residuals of syphilis.  

The Veteran testified at a May 2010 Board hearing that as a result of contracting syphilis in service, the disease remains in his blood and that he is unable to donate blood and feels that he has passed it onto his children.  He also contends that he has residual effects from the syphilis, in the form of memory problems and joint pain.

The Veteran underwent a VA examination in November 2010.  The examiner diagnosed "syphilis, treated and resolved."  The examiner noted that the Veteran was concerned about "remnants" of syphilis and stated that "patients who have had syphilis will have a reactive PBR some times for years after they have been successfully treated for the disease." 

In a February 2012 addendum opinion, the examiner opined that "it is less likely than not Veteran had any current diagnosed blood disorder since there is no evidence of this from the examination report results."

The first requirement for any service connection claim is evidence of a current disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The term disability refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself. 38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board considers the February 2012 VA examiner's opinion regarding a lack of a current blood disorder, to be both probative and persuasive, as it is based on objective laboratory findings and an examination of the Veteran.  In addition, the VA examiner predicated the findings on a review of the entire claims folder, which further bolsters the probative weight of the findings. 38 C.F.R. § 4.1. Moreover, the examiner's report is consistent with the other evidence of record, including post service clinical records and the Veteran's lay statements, which are negative for evidence of current syphilis residuals during the relevant appeals period.  Further, there are no contrary opinions of record showing that the Veteran has any currently diagnosed residuals of syphilis.

Although the Veteran contends that he experiences residual symptoms of syphilis, there is no support for his contentions in the objective medical evidence.  The Board finds the Veteran's statement that he experiences these symptoms to be competent and credible. Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, although lay persons are competent to provide opinions on some medical issues, the presence of syphilis or its residual effects fall outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  Id.  Be
 
As the preponderance of the evidence is against a finding of a disease or disorder during the pendency of his appeal, the Veteran's claim is denied. See McClain v. Nicholson, 21 Vet. App. 319 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER


Service connection for a blood disorder/residuals of syphilis is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


